Citation Nr: 0100042	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  97-09 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right ankle secondary to service-connected 
back disability. 

2.  Entitlement to special monthly compensation for the loss 
of use of a foot.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability.

4.  Entitlement to an increased rating for lumbar strain with 
right radiculopathy and herniated nucleus pulposus, currently 
rated as 40 percent disabling. 

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for stomach ulcers 
secondary to the medications prescribed for the service-
connected back disability.  

6.  Entitlement to service connection for a right knee 
disability secondary to service-connected back disability. 

7.  Entitlement to an original rating in excess of 0 percent 
for G6PD deficiency/anemia. 

REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from April 1980 to March 
1983. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  The 
development requested by the Board in its September 1998 
Board remand has been substantially accomplished.  Subsequent 
to the September 1998 Board remand, the veteran perfected 
appeals with respect to additional issues five through seven 
as listed on the title page.  Issues other than those listed 
on the title page have been raised by the veteran, including 
by way of a statement received at the Board from the veteran 
in October 2000.  However, the only issues properly before 
the Board are listed on the title page.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302 (1999). 

The claim for entitlement to an original rating in excess of 
0 percent for G6PD deficiency/anemia requires additional 
development, and will be addressed in the remand attached to 
the end of this decision.  As a result, the issue of a total 
rating for individual unemployability will be deferred 
pending the development needed on this issue.
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  There has been 
appropriate notice, and there is no indication of additional 
evidence that could be obtained that would affect the outcome 
as to these issues.

2.  There is no competent evidence linking degenerative joint 
disease of the right ankle or a right knee disability to 
service-connected back disability. 

3.  Ankylosis of a knee or hip is not demonstrated, nor is 
complete ankylosis of two major joints of a lower extremity; 
neither lower extremity is shown to be shortened 3 1/2 inches 
or more due to a service connected disability.

4.  Complete paralysis of the external popliteal nerve due to 
a service-connected disability causing foot drop is not 
shown.

5.  It has not been shown that due to a service-connected 
disability that the veteran has the removal of a foot, nor is 
functioning of a foot shown to be so limited due to a service 
connected disability that the veteran would be equally well-
served by an amputation of a foot with use of a suitable 
prosthetic appliance.

6.  The veteran's lumbar strain with right radiculopathy and 
herniated nucleus pulposus is currently manifested by 
subjective complaints of pain with radiation into the right 
lower extremity; there is no objective evidence of 
radiculopathy, excessive weakness or incoordination.  

7.  The veteran's service-connected low back disability as 
objectively confirmed, whether characterized as lumbosacral 
strain, lumbar intervertebral disc syndrome, or restricted 
low back motion, cannot be reasonably said to be more than 
severe in degree, nor is the veteran's low back 
symptomatology equivalent to pronounced intervertebral disc 
syndrome or unfavorable lumbar spine ankylosis.

8.  There are no extraordinary factors associated with the 
service-connected back disability productive of an unusual 
disability picture such as to render application of the 
regular schedular provisions impractical.

9.  The last final rating action denying entitlement to 
service connection for stomach ulcers secondary to medication 
prescribed for the service-connected back disorder was 
rendered in November 1993; the veteran perfected an appeal 
with respect to this issue, but withdrew the appeal in 
November 1996.  

10.  The evidence submitted subsequent to the November 1993 
rating decision in an attempt to reopen his claim for service 
connection for stomach ulcers secondary to medication 
prescribed for the service-connected back disorder is either 
cumulative of contentions and evidence of record at the time 
of the November 1993 decision or does not bear directly and 
substantially on this claim. 


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right ankle or a right 
knee disability is not proximately due to, the result of, or 
aggravated by a service connected disorder.  38 C.F.R. 
§ 3.310 (1999); Allen v. Brown, 7 Vet. App. 439 (1995). 

2.  The criteria for special monthly compensation for loss of 
use of a foot are not met.  38 U.S.C.A. § 1114(k) (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.350(a)(2), 4.63 (1999).

3.  The schedular criteria for an evaluation in excess of 40 
percent for lumbar strain with right radiculopathy and 
herniated nucleus pulposus are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a and Diagnostic Codes 
5289, 5292, 5293, 5295 (1999).

4.  The November 1993 rating decision is final, and the 
additional evidence submitted since this decision is not new 
and material; the veteran's claim for service connection for 
stomach ulcers secondary to medication prescribed for the 
service-connected back disorder is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, legislation was passed and signed by the 
President.  This legislation provides for certain assistance 
in developing a claim, without regard to "well-grounded" 
provisions that previously existed.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In this case, it appears that all indicated 
development has been undertaken, with the exception of that 
noted in the Remand section below.  As such, the Board 
concludes that consideration of these issues on the merits 
may be undertaken with out prejudice to the appellant.

I.  Entitlement to Degenerative Joint 
Disease of the Right Ankle and a Right 
Knee Disability, Claimed as Secondary to 
Service-connected Back Disability.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1999).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1999).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991 & Supp. 1999); 38 
C.F.R. § 3.303(d) (1999). 

Further, and more pertinently to this case, service 
connection is warranted for a disability which is aggravated 
by, proximately due to or the result of a service- connected 
disease or injury.  38 C.F.R. § 3.310 (1999).  Any additional 
impairment of earning capacity resulting from a service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition is  considered a part of 
the original condition.  Id.

The Board notes that the veteran has not claimed entitlement 
to service connection for a right ankle or right knee 
disabilities on a "direct" basis; rather, he asserts that 
he has developed these disabilities as a result of his 
service-connected back disability, principally due to an 
altered gait pattern caused by this disability.  Thus, he 
argues that "secondary" service connection for right ankle 
and right knee disabilities is warranted.   

Summarizing briefly the pertinent evidence of record, a March 
1997 report from a private podiatrist reflected treatment of 
the veteran beginning in December 1994 for complaints of pain 
in the right foot and instability in the right ankle.  The 
veteran related these symptoms to an injury he suffered in 
1991, reportedly a severe sprain and avulsion fracture, 
rather than his service-connected back disability.  The 
podiatrist who completed this report listed the diagnoses as 
lateral ankle instability and traumatic arthritis of the 
ankle, and he stated as follows:

It is obvious to me that the arthritic 
change in his ankle, as well as the ankle 
instability[,] was due to trauma.  Since 
his complaint occurred and increased 
after his accident in 1991, I would 
[attribute] it to this incident.

The most recent pertinent evidence includes a report from a 
March 1999 Magnetic Resonance Imaging (MRI) that showed 
degenerative changes of the right ankle.  A March 1999 VA 
examination showed no gait abnormalities and resulted in a 
conclusion that there was no relationship between a back 
disability and the veteran's right ankle disability.  

With respect to a right knee disability, the record reflects 
a current diagnosis of degenerative joint disease in the 
right knee.  See e.g., December 11, 1997, VA outpatient 
report.  There is no clinical evidence or medical opinion 
relating a right knee disability to a back disability, 
however.  

Applying the pertinent legal criteria to the facts in this 
case, the veteran has not provided any credible medical 
statements that would etiologically link his right ankle or 
knee disorders with his service-connected back disability, to 
include as a result of an altered gait pattern.  He veteran 
has only offered his lay opinion concerning these matter.  
The mere contention of the veteran, without supporting 
medical evidence, is not sufficient to allow this claim.  See 
e.g., Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. 
Brown, 7 Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  
Moreover, the medical opinions that are of record, as noted 
above, do not link a current right ankle or right knee 
disability to the service-connected back disability.  Thus, 
the claims for service connection for right ankle and knee 
disabilities secondary to service-connected back disability 
are denied because the veteran has not submitted any 
competent evidence to demonstrate that these disorders are in 
any way related to service connected disorder.


II.  Entitlement to Special Monthly 
Compensation for the Loss of Use of a 
Foot

The term "loss of use" of a foot is defined by 38 C.F.R. § 
3.350(a)(2) as that condition where no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the knee 
with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining functioning, such as balance, propulsion, etc., 
could be accomplished equally well by an amputation stump 
with prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 
4.63 which constitute loss of use of a foot are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more. Also considered as loss of 
use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, DC 8521, 
complete paralysis also encompasses foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.

Applying the pertinent legal criteria to the clinical 
evidence summarized above, the evidence, while demonstrating 
some disability in the right ankle, does not in the opinion 
of the Board contain clinical findings from which it could 
reasonably be concluded that the veteran has service-
connected disability that results in any of the examples or 
criteria listed under 38 C.F.R. § 3.350(a)(2) such as 
"complete ankylosis of two major joints of an extremity," 
"extremely unfavorable ankylosis of the knee," or 
"shortening of the lower extremity of 3 1/2 inches or more.  
Moreover, "complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop" is not 
demonstrated.  In short, there is nothing of record to 
suggest that the disability picture associated with either 
foot equates with the severe level of disability required for 
a finding of "loss of use" of a foot.

In making the above determination, the Board notes that the 
most recent clinical findings with regard to motion, 
strength, sensation and reflexes in the lower extremities 
shown up VA examination in March 1999 were not reflective of 
such disability as to equate with "loss of use" as that 
term is defined by the regulatory provisions discussed above.  
While this examination did demonstrate muscle weakness in the 
lower extremities, the level of disability associated with 
this weakness was not shown to be severe.  Also considered in 
making this determination were the recent VA outpatient 
treatment reports of record and the reports from a January 
1999 VA examination which will be discussed in detail in the 
next section.  Thus, while the Board has carefully considered 
the contentions and testimony submitted by and on behalf of 
the veteran, the controlling factor in the denial of the 
veteran's claim is the lack of evidence reasonably suggestive 
of "loss of use" of a foot due to service-connected 
disability.  As the governing provisions of 38 C.F.R. §§ 
3.350(a)(2) and 4.63 require a showing of such service-
connected disability, the claim for special monthly 
compensation for loss of use of a foot must be denied.

III.  Entitlement to an Increased Rating 
for Lumbar Strain with Right 
Radiculopathy and Herniated Nucleus 
Pulposus, Currently Rated as 40 Percent 
Disabling. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The veteran's service connected low back disability is 
currently listed as lumbar strain with right radiculopathy 
and herniated nucleus pulposus.  This disability is rated as 
40 percent disabling under DC 5293-5295.  

The criteria for rating spine disabilities under 
38 C.F.R. § 4.71a, DC 5285-5295 provide for a 40 percent 
evaluation for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 40 
percent evaluation is also warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293.  For a 
lumbosacral strain, a 40 percent evaluation is warranted for 
a severe lumbosacral strain with listing of the whole spine, 
marked limitation of forward bending in a standing position, 
positive Goldthwaite's sign, marked limitation of flexion in 
a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of a 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295.

A 40 percent rating is warranted when there is favorable 
ankylosis of the lumbar spine and a 50 percent rating is 
warranted when there is unfavorable ankylosis of the lumbar 
spine under DC 5289.  A 60 percent rating is warranted when a 
low back disorder produces or more nearly approximates 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief.  38 
C.F.R. § 4.71a, DC 5293.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
evidence of the present level of disability in the veteran's 
back includes reports from a January 1999 VA examination. 

At his January 1999 VA examination, the physician who 
examined the veteran indicated that all three volumes of the 
veteran's claims file were reviewed in detail.  In 
summarizing this information, this VA physician noted the in-
service fall down a set of stairs in which the back injury 
was sustained, and the evidence dated shortly after the 
veteran's March 1983 separation from service that revealed 
mild stenosis of the spinal canal and back pain that radiated 
down the right leg.  Also referenced was a VA lumbar X-ray 
from 1991 that showed a bony exostosis; a July 1993 
electromyogram which was suggestive of a denervation in the 
L5-S1 distribution; and a March 1997 MRI which showed a 
central bulge at L4-L5 but no herniated disc. 

Upon examination in January 1999, the veteran was able to 
easily stand up from his wheel chair and walk.  The bulk of 
muscle and tone in the lower extremities was intact, as was 
muscle strength, although "poor effort" by the veteran was 
exhibited during examination of the right lower extremity.  
Reflexes in the lower extremities were normal and active, and 
the straight leg raising testing was negative.  The veteran 
stated that he had reduced perception to pinprick over the 
medial and lateral aspect of the right foot and right leg.  
An X-ray of the lumbar spine conducted in conjunction with 
this examination was essentially negative.  The examiner 
found that there was no objective evidence of a spine 
abnormality or neurological deficit which would account for 
the veteran's back pain, and that there was no instability, 
excessive weakness or incoordination secondary to a spine 
disability.  He also said that the range of motion and 
musculature in the lower extremity appeared to be within 
normal limits.  The physician stated that the only limitation 
upon the veteran's employment was that heavy lifting would be 
precluded.  

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59 (see also DeLuca v. Brown, 8 Vet. App. 
202 (1995)), the most current medical evidence shows 
objective evidence that the veteran's low back symptomatology 
cannot be reasonably characterized as more than severe in 
degree.  It is noted that the highest assignable rating for 
limitation of lumbar motion and lumbosacral strain is the 
currently assigned 40 percent rating; thus, increased 
compensation cannot be assigned under either DC 5292 or DC 
5295, respectively.  As for increased compensation for 
intervertebral disc syndrome under DC 5293, the finding 
following the January 1999 VA examination that there were no 
neurological deficits precludes a rating in excess of 40 
percent under DC 5293.  Furthermore, no ankylosis of the 
lumbar spine has been demonstrated and therefore DC 5289 is 
not for application. 
In short, the Board does not find that the objective clinical 
evidence warrants an evaluation in excess of 40 percent for 
the veteran's service-connected back disability.  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected back disability is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).

Weighed against the recent "negative" clinical evidence is 
the "positive" evidence represented by the veteran's 
written contentions and sworn testimony asserting that the 
back symptomatology is more severe than is reflected by the 
40 percent rating currently assigned.  However, the veteran's 
assertions are not supported by the objective evidence of 
record, and the Board finds the "negative" objective 
evidence to be of greater probative value than the subjective 
"positive" evidence of record.  See Francisco, 7 Vet. App. 
at 55, 58; Espiritu v. Derwinski, 2 Vet. App. 91, 93 (1992).  
Accordingly, as the Board finds the "negative" evidence to 
outweigh the "positive," the claim for an increased rating 
for the service connected back disability must be denied.  
Gilbert, 1 Vet. App. at 49.  

IV.  Whether New and Material Evidence 
has been Submitted to Reopen a Claim for 
Service Connection for Stomach Ulcers 
Secondary to the Medications Prescribed 
for the Service-connected Back Disability  

Once an RO decision becomes final, absent submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to fairly decide the merits of the claim.  38 
C.F.R. § 3.156(a) (1999).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
See Hodge, supra.  Upon reopening the claim, the claim could 
be considered on the merits.  See Elkins v. West, 12 Vet. 
App. 209 (1999).

With the above criteria in mind, the pertinent procedural 
history will be summarized.  The last final rating action 
denying entitlement to service connection for stomach ulcers 
secondary to medication prescribed for the service-connected 
back disorder was rendered in November 1993.  The veteran 
perfected an appeal with respect to this issue after 
appropriate notice, but withdrew the appeal in November 1996, 
thereby rendering the November 1993 rating decision 
"final."  

Evidence of record at that time of the November 1993 rating 
decision included argument from the veteran asserting that 
due to medication prescribed for his service-connected back 
disability, he had developed stomach ulcers.  Also of record 
were January and March 1991 VA outpatient treatment reports 
reflecting abdominal pain.  There was no clinical evidence 
then of record indicating that the veteran had ulcers, or any 
other gastrointestinal disability, resulting from medication 
prescribed for a back disability.   

Additional evidence submitted since the November 1993 rating 
decision includes numerous clinical reports; however, none of 
these reports indicates the veteran has a gastrointestinal 
disability that is related to medication for a back 
disability.  Thus, as none of this medical evidence bears 
directly and substantively on the matter of service 
connection for stomach ulcers secondary to medication 
prescribed for a back disability, it is not material. 

The Board has also considered the multiple written statements 
submitted by the veteran.  The veteran's contentions 
asserting an etiologic relationship between stomach ulcers 
and medication prescribed for a back disability may be 
considered to not be "new," to the extent that they are 
essentially repetitious of contentions of record at the time 
of the November 1993 rating decision.  See Reid v. Derwinski, 
2 Vet. App. 312 (1992).  Although his statements are deemed 
truthful and probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  The veteran's assertions in this 
regard are not deemed to be credible in light of the lack of 
any objective evidence of record showing that the veteran has 
a stomach ulcer that is the result of medication prescribed 
for his back disability.  Thus, even if some of contentions 
of record represent "new" evidence, it is nonetheless not 
"material" because it has not been shown that the veteran 
has any medical knowledge beyond that of lay persons.  Moray 
v. Brown, 5 Vet. App. 211 (1993

In the absence of competent, credible evidence of a medical 
nexus between stomach ulcers and medication prescribed for a 
back disability, none of the evidence discussed above is both 
new and material.  Thus, the claim for entitlement to service 
connection for stomach ulcers secondary to medication 
prescribed for a back disability is not reopened.  38 
U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 
(1999).  Having found that the evidence is not new and 
material, there is no reason for the Board to reach the issue 
of well-groundedness, and no further adjudication of this 
claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 
31 (1991). 

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
veteran of the necessity to submit supporting evidence in 
this case because nothing in the record suggests the 
existence of evidence that might reopen the finally denied 
claim of entitlement to service connection for stomach ulcers 
secondary to a back disability.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations with 
regard to this claim.


ORDER

The claim for entitlement to service connection for 
degenerative joint disease of the right ankle secondary to 
service-connected back disability is denied.  

Entitlement to special monthly compensation for the loss of 
use of a foot is denied. 

Entitlement to a rating in excess of 40 percent for lumbar 
strain with right radiculopathy and herniated nucleus 
pulposus is denied. 

New and material evidence having not been submitted, the 
claim for service connection for stomach ulcers secondary to 
the medications prescribed for the service-connected back 
disability is not reopened, and the benefits sought in 
connection with this claim are denied.     

The claim for entitlement to service connection for a right 
knee disability secondary to service-connected back 
disability is denied.  

REMAND

An August 1999 rating decision granted entitlement to service 
connection for a disability listed as "G6PD 
deficiency/anemia."  A noncompensable rating was assigned 
under DC 7799-7700.  As the veteran has expressed 
disagreement with this "original" rating, the principles 
with respect to the potential assignment of "staged" 
ratings are for application.  See Fenderson v. West, 12 Vet. 
App. 119 (1999). 

Under the provisions of 38 C.F.R. § 4.117, DC 7700, a 100 
percent rating is warranted for anemia if diagnostic testing 
reveals hemoglobin of 5 gm/100 ml or less, with findings such 
as high output congestive heart failure or dyspnea at rest.  
A 70 percent rating applies if anemia is manifested by 
hemoglobin of 7 gm/100 ml or less, with findings such as 
dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 
120 beats per minute) or syncope (three episodes in the last 
six months).  Anemia is rated as 30 percent disabling if the 
hemoglobin is 8 gm/100 ml or less, with findings such as 
weakness, easy fatigability, headaches, lightheadedness, or 
shortness of breath.  Anemia is rated at 10 percent if the 
hemoglobin is 10 gm/100 ml or less with findings such as 
weakness, easy fatigability, or headaches.  Anemia is rated 
noncompensable if manifested by hemoglobin of 10gm/100 or 
less, asymptomatic. 38 C.F.R. § 4.117, Diagnostic Code 7700 
(1999).

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), additional development is 
indicated as to this issue.  This development shall include 
an examination that includes diagnostic testing to determine 
the veteran's hemoglobin level as it is unclear from the 
record what the hemoglobin level is.  As listed above, these 
readings are essential for assigning ratings under DC 7700.

The issue of entitlement to a total rating for individual 
unemployability is deferred pending the development requested 
below.

For the reasons stated above, this case is REMANDED for the 
following development: 

1.  The veteran should be afforded a 
special hematology examination by VA in 
order to determine the current hemoglobin 
level.  The examiner is requested to 
review the claims file prior to the 
examination and to state in his report of 
examination that he has done so.  If 
pernicious anemia is found, it is 
requested that it be determined whether 
any complications of the pernicious 
anemia, such as dementia or peripheral 
neuropathy, are also present. All 
indicated studies should be performed, 
and all clinical manifestations should be 
reported in detail.  Any opinions or 
conclusions expressed should be supported 
by a complete rationale.

2.  Following any further indicated 
development, the veteran's claim for an 
increased original rating for G6PD 
deficiency/anemia should be 
readjudicated, to include consideration 
of whether a staged rating or ratings are 
warranted.  The total rating issue should 
also be readjudicated after the 
development has been accomplished.  If 
these claims are not resolved to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate time in 
which to respond

When the above actions have been completed to the extent 
possible, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. No 
action is required of the veteran until he receives further 
notice.  The purpose of this REMAND is to obtain clarifying 
information. The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
actions requested herein.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

 

